DETAILED ACTION
	
Introduction
Claims 1-20 are pending. Claims 1, 11, and 16 are amended. This Office action is in response to the request for reconsideration after non-final rejection filed on 9/3/2021. 

Response to Arguments
Applicant’s arguments are discussed below.
Rejection of claim 1 under 35 U.S.C. 102
Applicant argues that Jahangir does not teach the limitations “determining, based on the determining that the second computing device is not responding to the first message, information associated with the request; and sending, to a third computing device, a second message comprising the information to enable establishment of the call.” In support of this argument, Applicant argues that Jahangir does not teach the limitations at issue because Jahangir merely teaches “having the selected backup second S-CSCF send a request for registration information to an HSS….” Examiner concedes that Jahangir teaches having a selected backup second S-CSCF send a request for registration data to an HSS, but it is not clear how such a teaching disqualifies Jahangir from teaching the limitations at issue. Specifically, Jahangir teaches determining registration data associated with a calling device (i.e., information associated with a request to establish a call) in response to determining that a first S-CSCF (i.e., second computing device) is not responding to a SIP request from the calling device (i.e., first computing device). See par. 40. Jahangir further teaches sending the determined registration data in a message (i.e., a 
Rejection of claims 11 and 16 under 35 U.S.C. 103 
Applicant argues that Gu does not teach the limitations “receiving, from a first computing device, a message comprising a request to establish a call and information associated with the request, wherein the information was determined based on a second computing device not responding to the request.” In support of this argument, Applicant argues that Gu merely teaches “interrogating and acquiring the backup information and the subscription data of the user from the HSS if the disaster tolerance restoring indicator was included in the session setup request….” Examiner concedes that Gu includes such a teaching, but it is not clear how such a teaching disqualifies Gu from teaching the limitations at issue. Specifically, Gu teaches a second S-CSCF that receives an INVITE request (i.e., request to establish a call) from an interrogating CSCF (I-CSCF). See par. 75. The INVITE request includes registration data associated with a calling device (i.e., information associated with the request). See par. 96. The I-CSCF generates the INVITE request in response to determining that a first S-CSCF (i.e., second computing device) has failed. See par. 75, 95. Thus, Gu appears to teach the limitations at issue. 

Claim Rejections: 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) because they are anticipated by Jahangir (US 2018/0007612).1
Regarding claim 1, Jahangir teaches a method comprising: sending, based on a request from a first computing device to establish a call, a first message to a second computing device (A proxy call session control function (P-CSCF) receives a session initiation protocol (SIP) request from a user equipment (UE) and responsively sends a SIP request to a first serving call session control function (S-CSCF). See par. 40; fig. 2); determining that the second computing device is not responding to the first message (The P-CSCF polls the first S-CSCF and determines that the first S-CSCF is unresponsive if the first S-CSCF does not respond within a predetermined time period. See par. 41; fig. 2); determining, based on the determining that the second computing device is not responding to the first message, information associated with the request (In response to the determination that the first S-CSCF is unresponsive, a restoration technique is initiated. See par. 42. As part of the restoration technique, a home subscriber server (HSS) determines registration data associated with the UE, such as an IP multimedia public identity (IMPU), user data, S-CSCF restoration data, and associated identities information. See par. 45; fig. 2); and sending, to a third computing device, a second message comprising the information to enable establishment of the call (The HSS sends the registration data to a second S-CSCF to enable establishment of the call notwithstanding the unresponsiveness of the first S-CSCF. See par. 45; fig. 2).
Regarding claim 6, Jahangir teaches wherein the determining that the second computing device is not responding to the first message indicates that the second computing 
Regarding claim 7, Jahangir teaches wherein the third computing device is determined based on at least one selection mechanism, wherein the at least one selection mechanism comprises at least one of a fully qualified domain name (FQDN) of the third computing device that is included in a header of the first message or a list (The second S-CSCF may be selected from a pool of available S-CSCF nodes. See par. 42).
Regarding claim 8, Jahangir teaches further comprising: receiving, from the third computing device, a third message indicating that the call is established (According to the SIP protocol, a UE receives a 200 OK response from an S-CSCF in response to a successful INVITE request and a 4xx failure response from the S-CSCF in response to an unsuccessful INVITE request. See https://en.wikipedia.org/wiki/List_of_SIP_response_codes#4xx—Client_Failure_Responses. However, since the second S-CSCF takes over for the first S-CSCF, it is understood that the second S-CSCF sends the 200 OK response instead of the first S-CSCF).

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 because they are unpatentable over Jahangir, as applied to claim 1 above, in further view of Christopher (US 2020/0153874).
Regarding claims 2-3, Jahangir does not teach wherein the second message comprises a Session Initiation Protocol (SIP) message, and wherein the SIP message comprises a header that comprises the information (The second message is a Diameter message, not a SIP message. See par. 45). Nonetheless, Christopher teaches a system for restoring service after an IMS network element failure whereby restoration information is carried in a header of a SIP message. See par. 21. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jahangir so that the registration information is included in the header of the SIP message because doing so allows the registration information to be provided by a network element that does not support the Diameter protocol and/or a network element other than the HSS. 
Claim 4 is rejected under 35 U.S.C. 103 because it is unpatentable over Jahangir, as applied to claim 1 above, in further view of Phan-Anh (US 2004/0185848).
Jahangir teaches wherein the information indicates user registration data (See discussion of claim 1), but does not teach wherein the user registration data indicates timing information indicating at least one of when a user registered or an amount of time that the user registration data is valid. However, Phan-Anh teaches a subscriber registration system whereby a network element receives a registered public ID that is associated with an expiration timer which indicates an amount of time for which the registered public ID is valid. See par. 10, 40; fig. 3. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jahangir so that the registration data is associated with an expiration time which indicates an amount of time for which the registration 
Claim 5 is rejected under 35 U.S.C. 103 because it is unpatentable over Jahangir, as applied to claim 1 above, in further view of Kaltenmark (US 7,415,509).
Regarding claim 5, Jahangir does not teach wherein at least a portion of the information is encrypted and a security key is accessible to the third computing device, wherein the security key is based on at least one of: symmetric encryption and is shared by the one or more third computing devices, asymmetric encryption based on a public and private key combination, or a Java web token (JWT). However, Kaltenmark teaches a system for securely transmitting data from a sender to a recipient whereby the sender encrypts the data with the recipient’s public key and the recipient decrypts the data with the recipient’s private key. Alternatively, Kaltenmark teaches that the sender encrypts the data with a symmetric key and the recipient decrypts the data with the symmetric key. See col. 16, ln. 18-39.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jahangir so that the registration information is protected with either a public/private key pair or a symmetric key, because doing so prevents an unauthorized party from accessing the registration information. 
Claims 9-10 are rejected under 35 U.S.C. 103 because they are unpatentable over Jahangir, as applied to claim 8 above, in further view of Bajko (US 2004/0199641).
Regarding claim 9, Jahangir does not teach wherein the receiving the third message is based on the information being valid. However, Nonetheless, Bajko teaches an IP multimedia system whereby an S-CSCF sends a 200 OK response in response to determining that a UE has a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jahangir so that the second S-CSCF sends the 200 OK response in response to determining that the UE has a valid registration, because doing so prevents the S-CSCF from providing service to a UE with an invalid registration. 
Regarding claim 10, Jahangir teaches wherein the information comprises at least one of an Internet Protocol (IP) Multimedia Public Identity (IMPU), a contact IP address, or registration information associated with the first computing device (The HSS sends to the second S-CSCF registration data comprising an IP multimedia public identity (IMPU), user data, S-CSCF restoration data, and associated identities information. See par. 45; fig. 2).
Claims 11-13 and 16-18 are rejected under 35 U.S.C. 103 because they are unpatentable over Gu (US 2009/0210743) in view of Bajko.
Regarding claims 11 and 16, Gu teaches a method comprising: receiving, from a first computing device, a first message comprising a request to establish a call and information associated with the request, wherein the information was determined based on a second computing device not responding to the request (A second S-CSCF receives an INVITE request to establish a call from an interrogating CSCF (I-CSCF). See par. 96; fig. 6. The I-CSCF generates the INVITE request in response to determining that a first S-CSCF has failed. See par. 75, 95. The INVITE request includes information such as an IP multimedia public identity (IPMU) of a UE for use by the second S-CSCF in obtaining restoration information from network storage entity.2 See fig. 6); and sending, to the first computing device, a second message 
However, Gu does not teach that the sending of the 200 OK is based on a determination that the information is valid, and the sending of the 4xx failure response is based on a determination that the information is invalid. Nonetheless, Bajko teaches an IP multimedia system whereby an S-CSCF sends a 403 failure response upon determining that a UE no longer has a valid registration. See par. 47-48. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gu so that the second S-CSCF sends the 4xx failure response when it determines that the UE no longer has a valid registration, because doing so prevents the S-CSCF from providing service to a UE with an invalid registration. 
Regarding claims 12 and 17, Gu teaches wherein the information comprises at least one of an Internet Protocol (IP) Multimedia Public Identity (IMPU), a contact IP address, or registration information associated with a third computing device (The registration data includes an IPMU of a UE for use by the second S-CSCF in obtaining restoration information from an HSS. See fig. 6. See fig).
Regarding claims 13 and 18, Gu teaches wherein the first message comprises a Session Initiation Protocol (SIP) message (The message sent from the I-CSCF to the second S-CSCF is a (SIP) INVITE request. See par. 96; fig. 6, step 5).
Claims 14 and 19 are rejected under 35 U.S.C. 103 because they are unpatentable over Gu and Bajko, as applied to claims 13 and 18 above, in further view of Doree (US 2019/0364466).
Regarding claims 14 and 19, Gu and Bajko do not teach wherein the SIP message comprises a header that comprises the information. However, Doree teaches an IP multimedia system (IMS) whereby information for performing a restoration technique is included in a “restoration-info” header of a SIP message. See par. 121. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gu and Bajko so that the information is included in a “restoration-info” header of the INVITE request because doing so allows the system to utilize a well-known technique for providing restoration information to a network element in an IP multimedia system. 
Claims 15 and 20 are rejected under 35 U.S.C. 103 because they are unpatentable over Gu and Bajko, as applied to claims 11 and 16 above, in further view of Shin (US 2017/0118183).
Regarding claim 15, Gu and Bajko do not teach further comprising: receiving, from the first computing device, a security key, and wherein at least a portion of the information is encrypted and the security key is usable to decrypt the information, wherein the security key is based on at least one of: symmetric encryption, asymmetric encryption based on a public and private key combination, or a Java web token (JWT). However, Shin teaches a system for securely communicating a content file from a server to a terminal whereby the server sends an encrypted content file and a symmetric decryption key to the terminal, and whereby the terminal decrypts the encrypted content file with the symmetric decryption key. See par. 152-153. 
It would have bene obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gu and Bajko so that the second S-CSCF receives a decryption key from the I-CSCF because doing so allows the information to be securely transmitted. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 1 is also anticipated by Gu for the reasons provided below with respect to claims 11-20. However, Examiner is not currently rejecting claim 1 based on Gu as such a rejection would merely be cumulative. 
        2 Although Gu’s preferred embodiment envisions the network storage entity being a home subscriber server (HSS), Gu teaches that the network storage entity may be another network node such as a P-CSCF or I-CSCF. See par. 164.